NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                 Argued September 8, 2010
                                 Decided September 9, 2010


                                             Before
                             FRANK H. EASTERBROOK, Chief Judge
                             WILLIAM J. BAUER, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

No. 09-3371                                                     Appeal from the United
                                                                States District Court for the
UNITED STATES OF AMERICA,                                       Northern District of Illinois,
      Plaintiff-Appellee,                                       Eastern Division.
              v.                                                No. 03 CR 689
MANUEL RODRIGUEZ,                                               Joan B. Gottschall, Judge.
    Defendant-Appellant.


                                              Order
     Manuel Rodriguez was convicted by a jury of two counts of using a telephone to fa-
cilitate a drug conspiracy. 21 U.S.C. §843(b). The jury acquitted him of a conspiracy
charge, but inconsistent verdicts are a jury’s prerogative. See United States v. Powell, 469
U.S. 57 (1984). His sentence is 366 days’ imprisonment, and his only appellate argument
is that the evidence is insufficient to support the verdict.
    Plenty of evidence shows that Rodriguez made the phone calls alleged in the indict-
ment and spoke during the conversations about delivering something. The speakers
used code words, such as “four tires,” that jurors rationally could conclude were refer-
ences to drugs (here, four kilograms of cocaine) rather than auto equipment. The evi-
dence included a ledger specifying the weights and prices of the organization’s drugs.
The calls dealt with negotiations: “[t]he guy [the potential buyer] saw it and said it was
fine” was only one of the observations exchanged.
    Rodriguez contends, nonetheless, that there was insufficient evidence that the bag
that Rodriguez and his confederates agreed to deliver actually contained cocaine. The
bag was never recovered. Its contents might have been a pastrami sandwich, counsel
insists. Possible, but unlikely—“four tires” is not a normal way to describe one pastrami
sandwich, and the prices in the ledger were appropriate to drugs rather than lunch.
No. 09-3371                                                                          Page 2

Rodriguez was not in the catering business. Other, contemporaneous calls revealed
Rodriguez’s effort to find additional supplies of cocaine for a different customer. The
jury was entitled to conclude, without acting irrationally, that the bag contained at least
some cocaine; just how much was not relevant to guilt.
   Defense counsel argued that, if Rodriguez was trying (unsuccessfully) to find
enough cocaine for a different customer, he could not have been negotiating to deliver
cocaine during the two calls that support the conviction. Yet it would be perfectly nor-
mal for a dealer in any goods (be they drugs or iPads) to make deliveries as fast as in-
ventory can be acquired. That Rodriguez had orders for more cocaine than he had on
hand does not imply that he had no cocaine at all.
    One technical issue requires attention. The district court sentenced Rodriguez on
August 12, 2009, and a notice of appeal was filed the next day. On September 1, 2009,
the district court amended the judgment to add some additional conditions of super-
vised release. This amendment was made after the seven days then allowed by Fed. R.
Crim. P. 35(a) for technical corrections. (The current version of Rule 35(a) extends the
time to 14 days; it does not matter which version applies, because the judge took more
than 14 days.) The judge stated that the amendment was authorized by Rule 36, which
permits clerical errors to be corrected at any time. If the sentence as pronounced in
court included the special terms, but the staff failed to put them in the judgment, then
the error was clerical and Rule 36 is available. But if the judge overlooked these terms
when imposing sentence, and the written judgment accurately reflects the decision,
then the error is not clerical. See United States v. McHugh, 528 F.3d 538 (7th Cir. 2008).
We need not decide, because there is an antecedent problem: Once a notice of appeal
has been filed, a judgment may be amended only with appellate permission. Ibid. That
consent was neither sought nor given. The amendment therefore is ineffectual.
    We affirm the judgment of August 12, 2009, and vacate the amendment. Once the
mandate has issued, and this case has been returned to the district court, the parties are
free to file an appropriate motion under Rule 36 if they believe that it supports a modi-
fication of the judgment.